I dissent from the conclusion and judgment of the majority of the court, for the reason that I cannot conceive how a plaintiff can logically assert that an accord and satisfaction, which is a defense to a counterclaim of the defendant, may be considered ineffective as to his claim against the defendant, when such accord and satisfaction applies to all matters in controversy between the parties.
It is also difficult for me to find a trial judge guilty of abuse of discretion in refusing the plaintiff the right to recede from a position in which the plaintiff relies upon such accord and satisfaction, when it appears that reliance upon it is not to his interest.
I think the judgment of the Municipal Court should be affirmed. *Page 318